DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al, US Patent 7,109,092 in view of Torvik, US Patent 6,699,770 (both newly submitted).
 
Regarding claim 1, Tong teaches a method of making a silicon carbide on insulator structure, the method comprising forming an oxide 204 on a surface of a silicon substrate 203 to provide a first oxide on the silicon substrate (figure 2A); forming an oxide 201 on a surface of a substrate structure 200 to provide a second oxide layer on the substrate structure (figure 2A); fusion bonding the first oxide layer to the second oxide layer to provide a bonded structure (figure 2B); and thinning the silicon substrate of the bonded structure to a predetermined thickness by removal of silicon to provide a Silicon on Insulator structure including a thin-film silicon layer (figure 3C and column 11, lines 14-17); wherein no ion implantation of the silicon carbide structure substrate is performed prior to the fusion bonding (Note: this reference does not disclose ion implantation of the silicon layer, thereby meeting the limitations of this claim).

Tong fails to teach the silicon substrate is a silicon carbide wherein the thin-film silicon carbide layer comprises one or more optically active color centers; wherein a density of the one or more optically active color centers is at least 0.05/m2.

Torvik teaches the silicon substrate 12/22 is a silicon carbide (figure 1A-1C) as one of several types of materials that are commonly used in the art to make a silicon-on insulator substrate. Further, since the reference of Torvik teaches silicon carbide 12 and m2” since Applicant has disclosed this as a feature of bulk 4H-SiC (see page 8, lines 16-19 of Applicant’s originally-filed Specification).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Torvik with that of Tong because silicon carbide is one of several types of materials that are commonly used in the art to make a silicon-on insulator substrate

Regarding claim 2, Torvik teaches the thinning the silicon carbide substrate  of the bonded structure to a predetermined thickness consists of one or more steps selected from the group consisting of: grinding and polishing (column 4, lines 6-8).

Regarding claim 3, Tong teaches the substrate structure comprises silicon (column 4, line 63).

Regarding claims 4, Torvik teaches the substrate structure comprises silicon carbide (figures 1A-1C).

Regarding claims 7 and 8, Tong in view of Torvik teaches the forming an oxide (204, Tong) on a surface of the silicon carbide substrate (this is taught as layer 203 of Tong using silicon carbide as disclosed by Torvik) comprises a method selected from oxidizing a surface of the silicon carbide substrate and depositing an oxide on the silicon carbide structure, wherein forming an oxide on a surface of the silicon carbide substrate comprises oxidizing a surface of the silicon carbide substrate prior to depositing an oxide on the silicon carbide substrate (Note: Tong teaches layer 204 is formed either thermal oxidation. Therefore, performing a thermal oxidation to form 204 meets this limitation since Tong does not teach deposition of an additional layer for 204)

Regarding claim 9, Tong teaches the forming an oxide on a surface of the substrate structure comprises a method selected from the group consisting of: oxidizing a surface of the substrate structure and depositing an oxide on the substrate structure (column 4, lines 31-32) 

Regarding claim 10, Torvik teaches the silicon carbide structure substrate is a 4H silicon carbide polymorph (column 5, line 1 and claim 12).

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899